Per Curiam.

Unsworn testimony is not admissible in civil actions (Stoppick v. Goldstein, 174 App. Div. 306; Napiearlski v. Pickering, 278 App. Div. 456). Where it appears probable that the unsworn testimony of an infant was given weight in the determination below, the interests of justice require that such determination be set aside and a new trial ordered.
The judgment should be unanimously reversed on the law, with costs to the defendant to abide the event, and a new trial ordered.
Pette, Hart and Di Giovanna, JJ., concur.
Judgment reversed, etc.